     Case 5:17-cv-00137-DCB-MTP Document 317 Filed 11/17/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             WESTERN DIVISION


HUDSON SPECIALTY INSURANCE COMPANY                              PLAINTIFF/
                                                         COUNTER-DEFENDANT


V.                                        CIV NO: 5:17-cv-00137-DCB-MTP


TALEX ENTERPRISES, LLC; et al.                                 DEFENDANTS/
                                                          COUNTER-CLAIMANTS
                                    ORDER

      This   matter   is   before   the     Court   on   Plaintiff/Counter-

Defendant Hudson Specialty Insurance Company (“Hudson”)’s Motion

for Default Judgment against Defendant Concepts by Mere, LLC [ECF

No. 316].

      The Defendant has not filed any Answer or otherwise defended

or participated in this action. On November 14, 2020, pursuant to

Federal Rule of Civil Procedure 55(a), the Clerk of the Court

entered the Clerk’s Entry of Default Judgment as to Concepts by

Mere, LLC. [ECF No. 315]. Having reviewed the motion, applicable

statutory and case law, and being otherwise fully informed in the

premises, the Court finds Hudson’s Motion for an Entry of Default

Judgment to be well taken.

      Accordingly,
   Case 5:17-cv-00137-DCB-MTP Document 317 Filed 11/17/20 Page 2 of 2



    IT IS HEREBY ORDERED that Hudson Specialty Insurance

Company’s Motion [ECF No. 316] is GRANTED.

    SO ORDERED this the 17th day of November, 2020.

                                         _/s/ David Bramlette________
                                         UNITED STATES DISTRICT JUDGE
